Title: From James Madison to Louis-André Pichon, 9 December 1802
From: Madison, James
To: Pichon, Louis-André


Sir,
Department of State December 9th. 1802.
In answer to your letter, intimating that the Corvette Cassius ought to be considered as that sort of property belonging to the French Republic, which ought to be restored, I have the honor to state, that after her abandonment in 1795 by Mr. Adet to the Government of the United States and after her acquittal by the Federal Court she was sold at public Auction by order of the Secretary of State in the month of December 1798, when the produced only $1060. From the books of the Treasury Department it appears that the expenses, incurred by the United States in preserving her after the abandonment, considerably exceed that sum, and that consequently they have been losers.
As the case of a National vessel under such circumstances does not fall within any article of the Convention, and particularly not within the 3d. which being confined to captures, is inapplicable to a seizure under the laws of the Country; it is not deemed expedient or necessary to investigate the circumstances, relating to it, which formerly made it a subject of painful controversy. It is not to be doubted, that had any money remained with the United States, after deducting the expenses arising from the abandonment, it would be freely paid over to your Goverment. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   See Pichon to JM, 4 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:368 and n. 2).



   
   The State Department clerk probably omitted to write “sale” here.



   
   Article 3 of the Convention of 1800 between the U.S. and France provided that public ships which had been “taken” by either side before the exchange of ratification should be restored (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:459).


